Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2022 has been entered.
 
The amendment filed 09/27/2022 has been entered. Claims 1-16 are pending. Claims 1, 8, and 14 have been amended. No claim is added or cancelled. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In addition, the applicant argued that 3GPP does not teach “on expiry of a default time period or a time period contained in the request indicating a period on expiry of which the application entity wishes to be notified by the rules control entity.”
In response to the applicant’s argument 3GPP in page 15, paragraph 9 teaches the AF may request notifications of specific IP-CAN session events through the usage of the Specific-Action AVP in the AA-Request command. the PCRF shall make sure to inform the AF of the requested notifications in the event that they take place, Note, there is always a delay time up until the time of the event before sending the notification to the AF, in page 41, paragraph 9, a time interval in seconds to wait until which the AF retries to send the same service information to the PCRF, and in page 48 the AF may provide time threshold).
Therefore, 3GPP clearly teaches that the AF provides a time threshold when it requests a notification and also there is always a delay time up until the time of the event before sending the notification which corresponds to the default time period of the claim limitation.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. For the amended limitations “subsequent to the receipt of the message, the application entity: does not undertake any action if said media list provided by the rules control entity is identical to a media list known to the application entity, [[or]] corrects the state of the media if a subset of the media of the media list provided by the rules control entity is different from the media list known to the application entity, [[or]] and requests a release of a session if the media of the media list provided by the rules control entity is different from the media list known to the application entity for this session or if the session is unknown to the application entity” the amendment indicates that all the three limitations should be considered by deleting the term “or” and adding a term “and” between the limitations. However, the specification doesn’t support the amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over JIANG (CN107800543A) hereinafter JIANG in view of Belling (US 20080271113) hereinafter Belling and further in view of "3rd Generation Partnership Project; Technical Specification Group Core Network and Terminals; Policy and Charging Control over Rx reference point (Release 14)", 3GPP STANDARD; 3GPP TS 29.214, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE; 650, ROUTE DES LUCIOLES; F-06921 SOPHIA-ANTIPOLIS CEDEX; FRANCE, vol. CT WG3, no. Vl4.2.0, 19 December 2016 (2016-12-19), pages 1-77, XP051230190, cited in the application, hereinafter 3GPP.
Regarding claim 1, JIANG teaches a method of media state synchronization (i.e. a media negotiation state setting, Abstract), the method comprising: sending a request from an application entity to a rules control entity (PCRF), the request asking the rules control entity to send a message to the application entity describing the state of all the media reserved by the application entity at the rules control entity and which are controlled by this application entity and currently in use (i.e. the AF sends an initial AAR message to the PCRF, carries the early media information in the initial AAR message, and indicates that the media negotiation state of the early media information, page 15, paragraph 6, authentication authorization request includes multiple media component attribute value pairs, the media information and the media negotiation status of the media information are respectively extracted in the multiple media component attribute value pair, claim 7); receiving from the rules control entity a message in which the rules control entity provides a media list as known by the rules control entity of all said media reserved by the application entity at the rules control entity, controlled by the application entity and currently in use, said media list describing the current state of each of all said media (i.e. The PCRF establishes an AF session and saves the AF session information, and returns an AAA (AA-Answer) message indicating that the AF session is successfully established. The AAA message is a response message to the initial AAR message, indicating that the AF session is established. The AF session information includes the media negotiation state of user information, media information, and media information. In this embodiment, the AF session information includes user information, early media information, page 16, paragraphs 2-4 and The PCRF generates a PCC policy to complete the resource authorization for the user terminal corresponding to the user information and the terminal information according to the media negotiation status of the multiple media information and each media information, page 17, paragraph 8).
However, JIANG does not explicitly disclose subsequent to the receipt of the message, the application entity does not undertake any action if a media list provided by the rules control entity is identical to a media list known to the application entity, corrects the state of the media if a subset of the media of the media list provided by the rules control entity is different from the media list known to the application entity, and requests a release of a session if the media of the media list provided by the rules control entity is different from the media list known to the application entity for this session or if the session is unknown to the application entity.
However, Belling teaches subsequent to the receipt of the message, the application entity does not undertake any action if a media list provided by the rules control entity is identical to a media list known to the application entity (i.e. an indication is provided to the PCRF that the PCEF is not to be configured, but an authorization of the requested service information is to be checked at the PCRF. Thus, in this case, no interaction between PCRF and PCEF will be executed in contrast to the above case, [0052] and the SDP answer reflects the media for a service to be used more correctly than the SDP offer, since entire media components (e.g. video in addition to speech) or codecs for a media component, which have been contained in the offer, may be rejected/modified in the answer, or the directionality of media components may be changed, [0012]), corrects the state of the media if a subset of the media of the media list provided by the rules control entity is different from the media list known to the application entity (i.e. the SDP answer includes modified service information as compared to the original service information previously received at the P-CSCF, the indication is based on the modified, i.e. updated, service information, the information updating is performed, [0051]), and requests a release of a session if the media of the media list provided by the rules control entity is different from the media list known to the application entity for this session or if the session is unknown to the application entity (i.e. a proxy call session control function (P-CSCF) acting as an application function needs to provide requested service information to the policy control node already when receiving an SDP offer (see e.g. IETF RFC 3264) within SIP in order to be able to reject the SIP session with appropriate SIP messages, if the policy control node rejects the requested service information, [0009]).
Based on JIANG in view of Belling it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Belling to the system of TAN in order to increase media state negotiation capability of JIANG system.
However, JIANG in view of Belling do not explicitly disclose on expiry of a default time period or a time period contained in the request indicating a period on expiry of which the application entity wishes to be notified by the rules control entity.
However, 3GPP teaches on expiry of a default time period or a time period contained in the request indicating a period on expiry of which the application entity wishes to be notified by the rules control entity (i.e. the AF may request notifications of specific IP-CAN session events through the usage of the Specific-Action AVP in the AA-Request command. the PCRF shall make sure to inform the AF of the requested notifications in the event that they take place, Note, there is always a delay time up until the time of the event before sending the notification to the AF, page 15, paragraph 9 and a time interval in seconds to wait until which the AF retries to send the same service information to the PCRF, page 41, paragraph 9, the AF may provide time threshold, page 48).
Based on JIANG in view of Belling and further in view of 3GPP it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of 3GPP to the system of JIANG and Belling in order to increase resource utilization efficiency of JIANG and Belling system.

Regarding claim 2, JIANG in view of Belling do not explicitly disclose the application entity indicates in the request to the rules control entity a period on expiry of which the application entity wishes to receive the messages describing the current state of the media.
However, 3GPP teaches the application entity indicates in the request to the rules control entity a period on expiry of which the application entity wishes to receive the messages describing the current state of the media (i.e. the AF may request notifications of specific IP-CAN session events through the usage of the Specific-Action AVP in the AA-Request command. the PCRF shall make sure to inform the AF of the requested notifications in the event that they take place, Note, there is always a delay time up until the time of the event before sending the notification to the AF, page 15, paragraph 9 and a time interval in seconds to wait until which the AF retries to send the same service information to the PCRF, page 41, paragraph 9, the AF may provide time threshold, page 48). Therefore, the limitations of claim 2 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis. The rationale to combine as discussed in claim 1, applies here as well.

Regarding claim 3, JIANG does not explicitly disclose the request is presented by the application entity upon a request for media resources to the rules control entity.
However, Belling teaches the request is presented by the application entity upon a request for media resources to the rules control entity (i.e. the information about requested services, which the application function derives and sends to the policy control node, [0006] and a request for a service at an application function entity of the network, [0018]). Therefore, the limitations of claim 3 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis. The rationale to combine as discussed in claim 1, applies here as well.

Regarding claim 4, JIANG does not explicitly disclose exchanges between the application entity and the rules control entity comply with Diameter protocol.
However, Belling teaches exchanges between the application entity and the rules control entity comply with Diameter protocol (i.e. a Diameter protocol, [0021]). Therefore, the limitations of claim 4 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis. The rationale to combine as discussed in claim 1, applies here as well.

Regarding claim 5, JIANG does not explicitly disclose the period is indicated in a dedicated Attribute-Value Pair (MediaStatePeriod) of an AA-Request Diameter message.
However, Belling teaches the period is indicated in a dedicated Attribute-Value Pair (MediaStatePeriod) of an AA-Request Diameter message (i.e. an attribute value pair of a Diameter request message, [0021]). Therefore, the limitations of claim 5 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis. The rationale to combine as discussed in claim 1, applies here as well.

Regarding claim 6, JIANG does not explicitly disclose the request is inserted into a Specific-Action Attribute-Value Pair of an AA-Request Diameter message.
However, Belling teaches the request is inserted into a Specific-Action Attribute-Value Pair of an AA-Request Diameter message (i.e. Specific-Action of AA-Request Diameter message, [0067]). Therefore, the limitations of claim 6 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis. The rationale to combine as discussed in claim 1, applies here as well.

Regarding claim 7, JIANG does not explicitly disclose the message containing the state of the media is sent to the application entity by the rules control entity in an RA-Request Diameter message.
However, Belling teaches the message containing the state of the media is sent to the application entity by the rules control entity in an RA-Request Diameter message (i.e. sending a Diameter AAR over the existing Rx Diameter session, [0083]). Therefore, the limitations of claim 7 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis. The rationale to combine as discussed in claim 1, applies here as well.

Regarding claim 11, JIANG does not explicitly disclose the application entity is associated with a P-CSCF server in a Multimedia Subsystem IP network.
However, Belling teaches the application entity is associated with a P-CSCF server in a Multimedia Subsystem IP network (i.e. the network comprises an Internet Protocol Multimedia Subsystem, [0023]). Therefore, the limitations of claim 11 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis. The rationale to combine as discussed in claim 1, applies here as well.

`Regarding claims 8-10 and 12-16, the limitations of claims 8-10 and 12-16 are similar to the limitations of claims 1, 2, and 4. Belling further teaches a computer system (i.e. a system, [0056]), an irremovable, or partially or totally removable means of a non-transitory computer-readable storage medium having stored thereon instructions (i.e. a computer-readable medium comprises a program code, [0027]), and a computer comprising a processor and a memory (i.e. an apparatus comprising a processor and a memory, [0028]). Therefore, the limitations of claims 8-10 and 12-16 are rejected in the analysis of claims 1, 2, and 4 above, and the claims are rejected on that basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196.  The examiner can normally be reached on M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A W/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
11/15/2022


/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447